DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Allowable Subject Matter
Claims 1-3, 7-12, 17-19 are allowed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Portman (US 20040033292 A1).
Claim 20 has been amended to recite the following limitations:
A non-alcoholic fermented sport beverage comprising:
alcohol produced via yeast fermentation, present at a concentration less than about 0.5 vol-%, 
NaCl at a concentration of 20-25 mmol/L,
protein that was extracted and/or solubilized from spent grains, present at a concentration of about 5.5 g/L to about 25 g/L, w
wort carbohydrates at a concentration of about 45 g/L to about 60 g/L, and
one or more flavors and/or vitamins,
wherein said sport beverage further comprises an additional protein source selected from soy protein, wheat protein, milk protein or one or more proteins from other natural plant sources, said additional protein source being present in addition to the 5.5-25 g/L protein extracted and/or solubilized from spent grains, and/or 
wherein said sport beverage further comprises one or more non-fermentable sugars, said one or more non-fermentable sugars being present in addition to the 45-60 g/L of wort carbohydrates. 
In regard to claim 20, it is noted that the instant claim is directed to the product such as  non-alcoholic sport beverage.
Claim 20 has been amended to include multiple process/method limitations. The following limitations are directed to the method for the production of beverage:
--the “fermented” in the preamble suggests that the beverage has been obtained by the fermentation process;
-- the limitation of “alcohol produced via yeast fermentation” is directed to the method of fermentation by yeast;
-- the limitation of “protein that was extracted and/or solubilized from spent grains” is directed to the method of treatment of spent grains in order to extract and/or solubilize protein;
-- the limitation of “wort carbohydrates” suggests that carbohydrates were obtained from wort.
In regard to the process limitations recited in the product claim, it is noted that:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Further in regard to claim 20, it is noted that:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
In regard to claim 20, Portman discloses a sport drink (i.e. beverage) comprising  sodium chloride (NaCl), proteins, carbohydrates, flavors and vitamins (Abstract).
More specifically, Portman discloses:
The nutritional composition for improving muscle performance and extending endurance during exercise includes nutritional agents being carbohydrates, proteins, antioxidant Vitamins E and C, the amino acid arginine, electrolytes, flavoring agents, coloring agents and diluents. Carbohydrates include high and low glycemic sugars selected from the group consisting of aldohexoses, disaccharides and polysaccharides, such sugars being glucose, glucose polymers, dextrose, maltose, maltodextrins, maltotriose, lactose, galactose, sucrose, high fructose corn syrup, beet sugar, cane sugar, and sucanat ketohexoses such sugars being arabinose, ribose, fructose, sorbose, tagatose and sorbitol. Total carbohydrates are in the range of 50.51% to 84.81% (See Table B) (For an alternate range, see Table A.) by weight of the dry 

Hence, Portman discloses sport drink composition comprising proteins, carbohydrates, fermentable and non-fermentable sugars, flavors, vitamins ([0032]). 
In regard to the recitation of alcohol, it is noted that claim 20 recites a non-alcoholic beverage and the concentration of alcohol is less than about 0.5 vol-%,. It is noted that the range of “less than about 0.5 vol-%” includes the zero point. Therefore, claim 20 reads on non-alcoholic beverage with zero alcohol. Portman does not disclose alcoholic and therefore meets the limitation of non-alcoholic beverage with zero alcohol.
In regard to the proteins, Portman discloses:
One or more protein compounds are used in the forming of the dry nutritional composition. These proteins are used as a source of stimulation of insulin during exercise. Protein sources are selected from the group consisting of calcium caseinate, whey protein concentrate, whey protein isolate, whey protein hydrolyzate, soy protein, casein hydrolyzate, rice protein, wheat protein, corn protein and yeast concentrate. Total proteins are in the overall range of 10.29% to 32.25% (See Table B) (For an alternate range, see Fable A.) by weight of the dry nutritional composition, having a preferred percentage of 18.66% (See Table A) by weight of the dry nutritional composition ([0033]).

Hence, Portman meets the limitation of “protein selected from soy protein, wheat protein, milk protein or one or more proteins from other natural plant sources” as recited in claim 20.
In regard to the recitation of “protein that was extracted and/or solubilized from spent grains” is directed to the method of treatment of spent grains in order to extract and/or solubilize protein. The claim does not recite any specific proteins. The proteins may be obtained from different sources. There is no evidence that the proteins as taught by Portman are different from the proteins that could be obtained from spent grains.

In regard to the recitation of NaCl (sodium chloride), Portman discloses that “[t]he dry nutritional composition also includes electrolytes for replenishing electrolytes lost during exercise and for facilitating intestinal reabsorption of fluid” (Abstract). Portman discloses sodium chloride as an electrolyte ([0036]).
In regard to the recitation of the beverage, Portman discloses that “[t]ypically, the dry nutritional composition, as shown in Tables A and B, is mixed with water, such that approximately 36 grams of the dry nutritional composition is dissolved in twelve (12) ounces of water (340.2 grams) in order to provide the nutritional drink composition ([0039]). 
In regard to the concentration of beverage ingredients, Portman discloses:
Total carbohydrates are in the overall range of 4.06% to 10.33% by weight of the nutritional drink composition having a preferred range of 5.76% to 7.59% by weight of the nutritional drink composition ([0040]).  
Total proteins are in the overall range of 1.37% to 2.19% by weight of the nutritional drink composition having a preferred range of 1.42% to 1.92% by weight of the nutritional drink composition ([0041]).   
The first vitamin compound used is Vitamin C in the overall range of 0.01% to 0.11% by weight of the liquid nutritional composition having a preferred range of 0.03% to 0.04% by weight of the liquid nutritional composition. A second vitamin compound used is Vitamin E in the overall range of 0.01% to 0.11% by weight of the liquid nutritional composition having a preferred range of 0.03% to 0.04% by weight of the liquid nutritional composition ([0042]).  
[0043] A first electrolyte ion being sodium (Na.sup.+) compounds are in the overall range of 0.03% to 0.08% by weight of the liquid nutritional composition having a preferred range of 0.04% to 0.05% by weight of the liquid nutritional composition ([0043]).  
flavor component is in the overall range of 0.32% to 0.55% by weight of the liquid nutritional composition having a preferred range of 0.31% to 0.42% by weight of the liquid nutritional composition. 
[0045] The colorant component is in the overall range of 0.01% to 0.28% by weight of the liquid nutritional composition having a preferred range of 0.001% to 0.001% by weight of the liquid nutritional composition. 

Further, regarding the composition ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).

Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

In regard to claims14-15 and 20, Portman discloses:
Sports drink composition for enhancing glucose uptake into the muscle and extending endurance during physical exercise (Title).
[0002] The present invention relates to a nutritional composition for optimizing muscle performance and extending endurance during exercise and preventing free radical buildup and muscle damage after exercise. More particularly, the nutritional composition includes carbohydrates and protein in a 4 to 1 ratio to stimulate insulin and glucose uptake during exercise, arginine for stimulating the release of insulin, Vitamins C and E for reducing free radical buildup and electrolytes for replenishing electrolytes and water lost during exercise.

Hence, Portman meets the limitations of claims 14 and 15.


Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donhowe (US 2003/0134007 A1) in view of  Li et al (US 2012/0302731 A1), Shah et al (US 20030039721 A1) and Desbrow et al (Manipulations to the Alcohol and Sodium Content of Beer for Postexercise Rehydration) or Portman (US 20040033292 A1).
Donhowe discloses a process for the preparation of an alcohol containing sport drink that has enhanced nutrition in comparison to existing alcoholic drinks (Abstract). Donhowe discloses the beverage containing protein, peptide, amino acid and vitamin supplements, with low to moderate levels of ethyl alcohol that provides a healthier alternative to conventional malt beverages, beer, wine or distilled alcoholic beverages, especially when consumed in post recreational sport social contexts (Abstract). 
Donhowe discloses two alternative embodiments where beverage can be obtained by mixing of desired nutritional ingredients with alcohol or by fermentation of malt wort with yeast ([0015], [0016]).

[0016] In an alternative embodiment of the invention, a fermentation process produces ethyl alcohol. A yeast fermentation process is conducted wherein barley malt grain is mashed, boiled in a brew kettle, the extract or wort is cooled and aerated, yeast is added, yeast fermentation occurs, yeast is removed by filtration and centrifugation, and protein supplements, vitamin supplements, calcium, zinc and/or iron, natural antioxidants, fruit flavoring, sweeteners and buffering agents are added to obtain a clear/translucent beverage.

Donhowe discloses preparation of alcohol containing sport drinks obtained from fermented malt liquor as follows:
[0020] In an alternative embodiment of the invention, a fermentation process occurs first in the process. Barley malt grain is mashed, boiled in a brew kettle with or without hops, and the extract (wort) is cooled, clarified and aerated. Brewing yeast is added, yeast fermentation occurs, producing alcohol and flavors, and yeast is removed by filtration and clarification after the fermentation process has concluded. The protein supplements, vitamin supplements, calcium, zinc and/or iron, natural antioxidants, fruit flavoring, sweeteners and buffering agents are added after the filtration and clarification steps, prior to packaging the product. This invention is further demonstrated by the following illustrative examples. 
[0073] Utilizing a conventional brewing process, mash a very pale malt grain, boil the clarified malt extracted in a brew kettle, cool the extract (wort), clarified and aerate the worth, and conduct fermentation and aging to obtain a pale beer. Add the whey protein, vitamin concentrate, ascorbic acid antioxidant, and buffering agents to the filtered water. Blend the water mixture to the aged beer, store the beverage with CO2 headspace to increase carbonation. Sterile filter the beverage and package the product into bottles, cans or kegs. The beverage has a 3 to 5% by volume alcohol content, providing a protein content of 1 gram per 12 fluid ounces, antioxidants, and vitamins at 25% of the RDA values.



[0017] The beverage described in this invention is clear or translucent, and is composed of 60% to 99.5% water by volume, 0.45% to 40% ethyl alcohol by volume, 3.3 to 50 grams/liter protein/branched chain amino acids, 3.3 to 50 grams/liter protein, 0.1 to 50 grams/liter buffers, 3.3 to 50 grams/liter minerals (iron, calcium and zinc), 0.01 mg/liter to 1 grams/liter antioxidants (Vitamin C, Vitamin E and selenium, 10% to 100% of the U.S. Recommended Daily Value of vitamins (Vitamin A, Vitamin E, Vitamin C, Vitamin B1, Vitamin B2, Vitamin B6, and Vitamin B12), and flavor extract. In alternative embodiments of the invention, the sport beverage may be carbonated; it may contain caffeine, sweeteners, preservatives (sodium benzoate) and food coloring.

Further, regarding the composition ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).

Further in regard to the concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

Donhowe et al is silent as to the proteins extracted from spent grains as recited in claim 20. In regard to proteins extracted from spent grains Li et al discloses:
The present invention provides methods for the preparation of protein hydrolysate, peptide solution and peptide from BSG. The wet BSG or BSG powder is dispersed in extract solution to prepare the crude BSG protein or the crude BSG protein solution. Preparing the crude BSG protein solution using the crude BSG protein and adjusting the pH to 6.5.about.8.5, or adjusting the pH of the crude BSG protein solution to 6.5.about.8.5. Then the solution is hydrolyzed with protease at 45.degree. C. to 65.degree. C. for 1 h to 5 h in a water bath shaker to prepare BSG protein hydrolysate. The protein hydrolysate is heated to inactivate the protease and centrifuged to obtain the peptide solution. The peptide solution is separated by gel filtration and each peak is collected and pooled together to obtain the peptide. The protein hydrolysate, peptide solution and peptide in the present invention are all prepared from BSG which is a natural product and available at low cost throughout the year. There is no harmful material used in the production process. The results of in vitro experiment suggest that BSG peptide prepared by this method shows a significantly hypoglycemic effect (Abstract).
A method for the preparation of a peptide solution from BSG, which comprises the following steps: (1) the wet BSG or BSG powder is dispersed in extract solution to prepare crude BSG protein or crude BSG protein solution; (2) 
Donhowe discloses fermented sport beer beverage supplemented with protein, peptide, amino acid and vitamins. Li et al further teaches a method for treatment of BSG to obtain protein solution. One of ordinary skill in the art would have been motivated to modify Donhowe in view of Li et al and to employ spent grains as a source of proteins in order to supplement sport beer beverage with protein rich fraction of spent grains.
Claim 1 further recites addition of non-fermentable sugars. Shah et al discloses process for enhancing the body and taste of malt beverages:
[0029] There have been some attempts to improve the body of low calorie or low alcohol beers by the addition of other non-fermentable sugar polymers. U.S. Pat. No. 4,680,180 to Bussiere, et al., describes a low alcohol beer prepared with hydrogenated starch hydrolysates. Substitution of 20% of the total dry extract of malt with hydrogenated starch hydrolysates during the brewing process results in a low alcohol beer with a "pleasant taste" and "sufficient body". However, the hydrogenated starch hydrolyzates are relatively sweet, and impart a sweet taste to the beer produced therefrom rather than the pleasant bitter taste found in regular beer. In a comparative example, beer produced in the same manner but using maltodextrin gave a "thick" or "doughy" impression on tasting. 
 [0032] The present inventors have found a means of preparing a malt beverage, such as beer with low calorie or low alcohol content having the flavor, taste and body similar to the corresponding regular malt beverage, i.e., beer. For example, they have found that the addition of sugar polymers (which sugar polymers are different from those used in the prior art in making malt beverages, as defined hereinbelow), e.g., polydextrose, to a low calorie malt beverage, e.g., beer, imparted body thereto so that the resulting malt beverage, e.g., beer, possessed 
[0055] The malt beverage produced in accordance with the present invention contains the ingredients normally contained in that type of malt beverage, except that a sugar polymer e.g., polydextrose, is also present. Thus, for example, if the malt beverage were beer, the beer, whether it be regular beer, low calorie beer, low alcohol beer or the like would contain the ingredients normally found in that type of beer with the addition of the sugar polymer, e.g., polydextrose, as defined herein. For instance, the ingredients utilized in the preparation of beer include water, hops, yeast and malt, especially barley malt. In addition, adjuncts, especially starch containing foods such as rice, corn, and sorghum or sugars, especially monosaccharides, and more especially, glucose, may be added thereto. 
[0060] As an example of the efficacy of the effect of the addition of polydextrose, the present inventors have found that the addition of a sugar polymer, such as polydextrose, to a low calorie beer greatly enhances the body thereof. As described hereinabove, one of the complaints of consumers is that low calorie beer significantly lacks the body of regular beer. However, the addition of sugar polymers, such as polydextrose, imparts body or mouthfeel to low calorie beers, and if added in a body enhancing effective amounts, the body is substantially similar to that of regular beer. Moreover, when sugar polymers, such as polydextrose, are added in body enhancing effective amounts to light beer that is commercially sold, the body thereof is significantly enhanced. 

[0069] Thus the addition of the sugar polymer, e.g., polydextrose, in the process of making the malt beverage significantly enhances the characteristics thereof. For example, if a malt beverage, e.g., low calorie beer, regular beer, low alcohol or no alcohol beer and the like, lacked desirable properties possessed by a full calorie beer, such as body, the addition of the sugar polymer during the process of making the malt beverage would produce a malt beverage having substantially enhanced body. In another example, if the malt beverage, such as low calorie beer or low alcohol or no alcohol beer, or regular beer and the like, lacked the flavor balance desired, the addition of the sugar polymer e.g., polydextrose, in enhancing effective amounts during the process of making the malt beverage significantly enhances the flavor balance thereof. Moreover, if the malt beverage, such as low calorie beer, low alcohol or no alcohol or regular beer lack the desired foam characteristics, the addition of the sugar polymer, e.g., polydextrose, in effective amounts during the malt beverage making process significantly enhances the foam characteristics. Moreover, the addition of the sugar polymer, e.g., polydextrose, preferably enhances more than one of the following characteristics: flavor, foam characteristics and mouthfeel; e.g., preferably the addition thereof enhances at least two of these characteristics and more preferably all three characteristics. In addition, the addition of the sugar polymer in the malt beverage making process does not increase the calorie content and, at the same time, may lower the calorie content of the malt beverage. 
[0070] The methodology described herein is applicable to the preparation of any malt beverage, e.g., regular beer, low alcohol or non-alcohol beer, or low calorie beer. That is, these beers are prepared with standard techniques, except that 

Therefore, one of ordinary skill in the art would have been motivate to modify the combination of Donhowe, Li et al, in view of Shah et al and to add polydextrose to the low alcohol malt beverage in order to improve the body and taste of such beverage as suggested by Shah et al.
Donhowe is silent as to the sodium chloride as a part of the sport beverage composition.
Desbrow et al discloses that the addition of 25 mmol sodium to low alcohol (2,3% ABV) beer has been shown to enhance post exercise fluid retention compared with full strength (4.8% ABV) beer with and without electrolyte modification. This Investigation explored the effect of further manipulations to the alcohol and sodium content of beer on fluid restoration following exercise. Hence, one of ordinary skill in the art would have been motivated to adjust the sodium and alcohol level in beer in order to provide enhance post exercise fluid retention.  
Therefore, one of ordinary skill in the art would have been motivate to modify the combination of Donhowe, Li et al and Shah et al in view of Desbrow et al and to add sodium chloride to the low alcohol malt beverage in order to enhance post exercise fluid retention.
Further in regard to the NaCl recitation in claim 20, Portman discloses a sport drink (i.e. beverage) comprising  sodium chloride (NaCl), proteins, carbohydrates, flavors and vitamins (Abstract).
More specifically, Portman discloses:
The nutritional composition for improving muscle performance and extending endurance during exercise includes nutritional agents being carbohydrates, proteins, antioxidant Vitamins E and C, the amino acid arginine, electrolytes, flavoring agents, coloring agents and diluents. Carbohydrates include high and low glycemic sugars selected from the group consisting of aldohexoses, disaccharides and polysaccharides, such sugars being glucose, glucose polymers, dextrose, maltose, maltodextrins, maltotriose, lactose, sorbitol. Total carbohydrates are in the range of 50.51% to 84.81% (See Table B) (For an alternate range, see Table A.) by weight of the dry nutritional composition, having a preferred percentage of 74.57% (See Table A) by weight of the dry nutritional composition ([0032]). 

Hence, Portman discloses sport drink composition comprising proteins, carbohydrates, fermentable and non-fermentable sugars, flavors, vitamins ([0032]). 
In regard to the proteins, Portman discloses:
One or more protein compounds are used in the forming of the dry nutritional composition. These proteins are used as a source of stimulation of insulin during exercise. Protein sources are selected from the group consisting of calcium caseinate, whey protein concentrate, whey protein isolate, whey protein hydrolyzate, soy protein, casein hydrolyzate, rice protein, wheat protein, corn protein and yeast concentrate. Total proteins are in the overall range of 10.29% to 32.25% (See Table B) (For an alternate range, see Fable A.) by weight of the dry nutritional composition, having a preferred percentage of 18.66% (See Table A) by weight of the dry nutritional composition ([0033]).

In regard to the recitation of NaCl (sodium chloride), Portman discloses that “[t]he dry nutritional composition also includes electrolytes for replenishing electrolytes lost during exercise and for facilitating intestinal reabsorption of fluid” (Abstract). Portman discloses sodium chloride as an electrolyte ([0036]).
In regard to the recitation of the beverage, Portman discloses that “[t]ypically, the dry nutritional composition, as shown in Tables A and B, is mixed with water, such that approximately 36 grams of the dry nutritional composition is dissolved in twelve (12) ounces of water (340.2 grams) in order to provide the nutritional drink composition ([0039]). 
In regard to the concentration of beverage ingredients, Portman discloses:
Total carbohydrates are in the overall range of 4.06% to 10.33% by weight of the nutritional drink composition having a preferred range of 5.76% to 7.59% by weight of the nutritional drink composition ([0040]).  
Total proteins are in the overall range of 1.37% to 2.19% by weight of the nutritional drink composition having a preferred range of 1.42% to 1.92% by weight of the nutritional drink composition ([0041]).   
The first vitamin compound used is Vitamin C in the overall range of 0.01% to 0.11% by weight of the liquid nutritional composition having a preferred range of 0.03% to 0.04% by weight of the liquid nutritional composition. A second vitamin compound used is Vitamin E in the overall range of 0.01% to 0.11% by weight of the liquid nutritional composition having a preferred range of 0.03% to 0.04% by weight of the liquid nutritional composition ([0042]).  
[0043] A first electrolyte ion being sodium (Na.sup.+) compounds are in the overall range of 0.03% to 0.08% by weight of the liquid nutritional composition having a preferred range of 0.04% to 0.05% by weight of the liquid nutritional composition ([0043]).  
[0044] The flavor component is in the overall range of 0.32% to 0.55% by weight of the liquid nutritional composition having a preferred range of 0.31% to 0.42% by weight of the liquid nutritional composition. 
[0045] The colorant component is in the overall range of 0.01% to 0.28% by weight of the liquid nutritional composition having a preferred range of 0.001% to 0.001% by weight of the liquid nutritional composition. 

Therefore, one of ordinary skill in the art would have been motivate to modify the combination of Donhowe, Li et al and Shah et al in view of Desbrow et al and to add sodium chloride to the low alcohol malt beverage in order to enhance post exercise fluid retention.
Claims 14 and 15 are directed to the intended use of the beverage. One of ordinary skill in the art would have been motivated to employ low-alcoholic malt beverage at any stage of the day based on the personal preference of a consumer. It is further noted that use of the beverage before or after physical activity reads on any time during the day.
Further in regard to claims14-15 and 20, Portman discloses:

[0002] The present invention relates to a nutritional composition for optimizing muscle performance and extending endurance during exercise and preventing free radical buildup and muscle damage after exercise. More particularly, the nutritional composition includes carbohydrates and protein in a 4 to 1 ratio to stimulate insulin and glucose uptake during exercise, arginine for stimulating the release of insulin, Vitamins C and E for reducing free radical buildup and electrolytes for replenishing electrolytes and water lost during exercise.


Response to Arguments
The rejection of claims 14-15 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in light of the claim 20 amendments.
Applicant's arguments filed 02/23/2022 regarding the rejection of claims 14-15 and 20 under 35 U.S.C. 103 as being unpatentable over Portman (US 2004/0033292 A1) have been fully considered but they are not persuasive. 
In response to arguments regarding the rejection of claims 14-15 and 20 under 35 U.S.C. 103 as being unpatentable over Portman (US 2004/0033292 A1), it is noted that claim 20 has been amended to recite the following limitations:
A non-alcoholic fermented sport beverage comprising:
alcohol produced via yeast fermentation, present at a concentration less than about 0.5 vol-%, 
NaCl at a concentration of 20-25 mmol/L,
protein that was extracted and/or solubilized from spent grains, present at a concentration of about 5.5 g/L to about 25 g/L, w
wort carbohydrates at a concentration of about 45 g/L to about 60 g/L, and
one or more flavors and/or vitamins,
wherein said sport beverage further comprises an additional protein source selected from soy protein, wheat protein, milk protein or one or more proteins from other natural plant sources, said additional protein source being present in addition to the 5.5-25 g/L protein extracted and/or solubilized from spent grains, and/or 
wherein said sport beverage further comprises one or more non-fermentable sugars, said one or more non-fermentable sugars being present in addition to the 45-60 g/L of wort carbohydrates. 
In regard to claim 20, it is noted that the instant claim is directed to the product such as  non-alcoholic sport beverage.
Claim 20 has been amended to include multiple process/method limitations. The following limitations are directed to the method for the production of beverage:
--the “fermented” in the preamble suggests that the beverage has been obtained by the fermentation process;
-- the limitation of “alcohol produced via yeast fermentation” is directed to the method of fermentation by yeast;
-- the limitation of “protein that was extracted and/or solubilized from spent grains” is directed to the method of treatment of spent grains in order to extract and/or solubilize protein;
-- the limitation of “wort carbohydrates” suggests that carbohydrates were obtained from wort.
In regard to the process limitations recited in the product claim, it is noted that:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Further in regard to claim 20, it is noted that:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
In regard to the recitation of “protein that was extracted and/or solubilized from spent grains” is directed to the method of treatment of spent grains in order to extract and/or solubilize protein. The claim does not recite any specific proteins. The proteins may be obtained from different sources. There is no evidence that the proteins as taught by Portman are different from the proteins that could be obtained from spent grains. The same rational is applied to the recitation of “wort carbohydrates”. The claim does not recite any specific carbohydrates. The carbohydrates may be obtained from different sources. There is no evidence that the carbohydrates as taught by Portman are different from the carbohydrates that could be obtained from spent grains.
As a result of claims amendments, claims 14-15 and 20 are also rejected under 35 U.S.C. 103 as being unpatentable over Donhowe (US 2003/0134007 A1) in view of  Li et al (US 2012/0302731 A1), Shah et al (US 20030039721 A1) and Desbrow et al (Manipulations to the 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791